      Case 4:15-cv-00579-MW-CAS Document 89 Filed 09/22/19 Page 1 of 1




             UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

SOUTHEAST STORMWATER
ASSOCIATION, INC., et al.,

            Plaintiffs,

v.                                  Case No. 4:15cv579-MW/CAS

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, et al.,

           Defendants.
__________________________/

                 ORDER HOLDING CASE IN ABEYANCE

      This Court has considered, without hearing, the Parties’ Joint Position

Statement on two issues: (1) whether there remains a justiciable issue in this

case, and (2) how the parties intend to proceed. ECF. No. 88. This Court will

hold this case in abeyance for 75 days.

      At the conclusion of the 75-day abeyance period, the Parties are directed

to confer, and after conferral, file another joint status report.

      SO ORDERED on September 22, 2019.

                          s/Mark E. Walker           ____
                          Chief United States District Judge




                                          1
